Per Curiam.

This was a proceeding to obtain the partition of real estate.
The Court found the respective shares or interests of the parties. The defendant moved for a new trial. Motion overruled, and exception taken. Appeal prayed and refused. Commissioners appointed to make partition. Appeal then granted.
There was no appeal until the report of the commissioners was returned and the proceeding finally disposed of by that Court. . Otherwise, there might be another appeal from an order of the Court subsequently made that the land should be sold, if the report authorized such order, and then from the final order.
Appeal dismissed with costs.